 
EXECUTIVE COPY

STOCK PLEDGE AGREEMENT






This Stock Pledge Agreement ("Agreement") is entered into as of the 27th day of
December, 2006, by and between STOMPSOFT, INC., a California corporation
(“Pledgor”) and MIGO SOFTWARE, INC., a Delaware corporation (the “Company”).


RECITALS
 
A.     Simultaneously herewith, the parties hereto are entering into an Asset
Purchase Agreement (the “APA”) under which the Company is purchasing
substantially all of the assets and business of Pledgor.
 
B. Pledgor has agreed to indemnify the Company against claims for breaches by
Pledgor of its representations, warranties and covenants under the APA, to the
extent provided for in Article 8 of the APA (“Claims”) and to secure such
indemnification provisions by pledging a portion of the shares of stock in the
Company received by Pledgor under the APA.
 
C.    The pledged shares shall be 5,000,000 shares of the common stock, $.0001
par value per share, of the Company (the “Subject Shares”).
 
D.    The Subject Shares are to be subject to the terms of this Agreement until
such time as they have been released in accordance with the terms hereof.
 
E.    Upon the terms and subject to the conditions set forth in this Agreement,
Pledgor hereby pledges the Subject Shares to the Company by depositing them with
the Company.
 
F.     This Agreement is effective upon the closing of the sale contemplated by
the APA.
 
 
AGREEMENT
 
1.     Pledge. Pledgor hereby assigns and delivers to the Pledgeholder
certificate numbers ___, which represent a total of 5,000,000 shares of the
common stock of the Company. Such stock constitutes the Subject Shares. Together
with such stock, Pledgor hereby delivers to the Pledgeholder stock powers
separate from the stock certificate duly endorsed by Pledgor as transferor and
authorizing the transfer of such stock on the records of the Company.
 
2.     Stock.
 
2.1     The Subject Shares shall be and are hereby held by the Pledgeholder as
security for Claims the Company may have under the APA. The Subject Shares shall
not be disposed of by Pledgor, nor shall they be encumbered except as provided
in Section 2.3 below; provided, however, that such Subject Shares shall be and
may be encumbered in favor of Camel Financial, Inc., Dennis Stetson and Steven
R. Skaggs, existing secured creditors of the Company (together with their
successors and assigns, collectively the “Junior Creditors”); provided that such
Junior Creditors shall at all times be junior in lien priority to the Company.
 

--------------------------------------------------------------------------------


 
2.2     On September 30, 2007, there shall be released from the pledge under
this Agreement 2,500,000 shares of the common stock of the Company except to the
extent the aggregate amount of Claims by the Company that have not otherwise
been satisfied by Pledgor exceed the value (at the Market Average Price per
share determined on September 30, 2007) of the remaining Subject Shares. On June
30, 2008, the remaining Subject Shares shall be released to Pledgor except to
the extent of outstanding Claims as of that date that have not yet been resolved
by the parties or by way of litigation. Upon the resolution of all outstanding
Claims, the Subject Shares not remitted to the Company for cancellation as
provided herein shall be released to the Pledgor.
 
2.3     If Pledgor shall have sold all of the other shares of common stock
received by it under the APA, Pledgor shall have the right to sell Subject
Shares for cash to a third party in a bona fide transaction at such time, for
such price and upon such terms as Pledgor may determine in good faith. In such
event, the proceeds of such sale shall be held by the Pledgeholder in lieu of
the Subject Shares in accordance with the terms hereof. The parties agree to
make reasonable modifications to this Agreement in the event cash proceeds are
substituted for Subject Shares hereunder, including, without limitation, the
following: upon receipt of direction from the Pledgor, Pledgeholder shall invest
the cash proceeds in an interest bearing account or accounts with FDIC insured
banks naming the Pledgor as the owner of the account subject to this Pledge
Agreement, with such investment to be as reasonably directed by the Pledgor from
time to time and which investment shall be for the benefit of Pledgor and the
Pledgor shall provide its taxpayer identification number to Pledgeholder in
connection with opening such bank account or accounts.
 
2.4     For all purposes of this Agreement, the "Market Average Price" of the
Company’s common stock means, as of any date, the volume weighted average
closing sales price per share of common stock as reported in the Nasdaq System
or on the over-the-counter market during the last 10 consecutive trading days on
which there were sales of the Company’s common stock immediately preceding, but
not including, such determination date. 
 
3.     Voting Rights. Pledgor shall have the right to vote the Subject Shares so
long as there is no event of default in existence hereunder.
 
4.    Default.
 
4.1     Events of Default. The failure of Pledgor to satisfy any Claims made by
the Company under the APA shall constitute an event of default hereunder if such
default continues for more than the cure period set forth in Section 5.1 below.
 
4.2     Notice of Default. Upon the occurrence of any default, the Company shall
give Pledgor written notice thereof.
 
2

--------------------------------------------------------------------------------


 
5.     Remedies Upon Default.
 
5.1     Right to Cure. Pledgor shall have the right to cure any default for a
period of ten (10) days from the date Pledgor receives written notice of default
pursuant to the provisions of Section 4.2. During this cure period, the Company
shall not have the right to exercise any of its remedies hereunder.
 
5.2     Additional Remedies. In addition to all other rights and remedies which
the Company may have under law, the Company shall have all rights and remedies
of a secured party under the Uniform Commercial Code in any jurisdiction where
enforcement of this Agreement is sought. In addition thereto, the Company shall
have the right, upon an event of default, to either:
 
5.2.1.     To have transferred into the Company’s name the Subject Shares, in
satisfaction of Claims based on a valuation of the Market Average Price per
share of common stock of the Company determined as of the date of the event of
default (and after any applicable cure period as provided for under this
Agreement), or
 
5.2.2.    Sell or otherwise dispose of the Subject Shares or any part thereof,
in one or more sales, at a public or private sale, for cash, on credit or
otherwise with or without representations or warranties, and upon such terms as
shall be acceptable to the Company, subject to any restrictions imposed by
applicable state or federal securities laws.
 
Notwithstanding the foregoing, in no event shall the Company transfer or sell
any of the Subject Shares unless (i) the Claim shall have been settled by the
agreement of the Pledgor and the Company or by litigation, or (ii) the Company
shall have provided Pledgor with written notice of a Claim, including the amount
thereof, and Pledgor shall not have objected thereto in writing within twenty
(20) days after receipt of notice of such Claim.
 
Notwithstanding anything herein to the contrary, the rights of the Company
hereunder may be exercised in the discretion of , and for the exclusive benefit
of, the Secured Party and without any requirement to provide notice to or
protect the rights of the Junior Creditors.
 
5.3.    Sale.
 
5.3.1    Provided an uncured event of default has occurred, subject to the other
provisions of this Agreement, the Company shall give Pledgor at least ten (10)
days prior written notice of the sale of all or any part of the Subject Shares
or of any proposal by the Company to retain the Subject Shares or any part
thereof in satisfaction of any Claims. Within such ten (10) day period, Pledgor
may cure the default prior to the date on which the sale is scheduled. If
Pledgor does not do so, Pledgor may bid at any such sale.
 
5.3.2     Any sale of the Subject Shares shall be held at such time or times and
at such place or places as the Company may determine in the exercise of its
reasonable discretion. To the extent permitted by applicable law, a private sale
shall be held on or after the date designated in the notice of sale at the place
so designated.
 
3

--------------------------------------------------------------------------------


 
5.3.3     The Company may bid at any sale hereunder and shall also have the
rights provided in the Uniform Commercial Code of the State of California. The
Subject Shares pledged hereunder may, upon the completion of any sale or
transfer, be endorsed by the Company as required to transfer the Subject Shares
on the books of the Company and Pledgor hereby constitutes and appoints the
Company as his attorney in fact to do so.
 
5.3.4 The proceeds of any sale shall be applied by the Company, after payment of
expenses of sale (including, without limitation, reasonable attorneys' fees and
court costs), first to the Claims, and any surplus shall be paid to the order of
Pledgor. In the event the proceeds of any such sale are insufficient to fully
discharge the Claims, Pledgor shall be liable to the Company for the deficiency.
 
6.     Reclassification and Dividends. If, during the life of this Agreement,
any stock dividend, reclassification, readjustment or other change is declared
or made in the capital structure of the Company, all new, substituted and
additional shares, or other securities issued in connection with any such
change, may and shall be held by the Company under the terms of this Agreement.
All dividends, current or liquidating, on any Subject Shares held in pledge
hereunder, whether in money or in Subject Shares or in kind, shall be paid to
the Company during the pendency of an Event of Default, and such dividends shall
be applied by the Company to any Claims hereunder, but otherwise shall be paid
to Pledgor.
 
7.    Pledgeholder. To facilitate the pledge created herein, the parties agree
that Ellis Funk, P.C. located at 3490 Piedmont Road, Suite 400, Atlanta, Georgia
30305, shall act as Pledgeholder; provided, however, that Pledgor may elect at
any time to appoint an independent third party as pledgeholder (the “Assignee”)
such as U.S. Bank effective upon the execution of an amendment to this Agreement
by Assignee and the parties hereto. The parties hereto agree to execute such
amendment and cooperate to cause such appointment of Assignee subject to the
following: (i) Pledgor shall pay for Assignee’s costs and fees to act as
pledgeholder; and (ii) the Company and Pledgeholder shall agree to execute such
escrow instructions and an amendment to this Agreement as reasonably requested
by Assignee including an agreement by Pledgor and the Company to indemnify
Assignee for all acts arising out of this Agreement other than gross negligence
or intentional misconduct by Assignee..
 
8.     Duties of Pledgeholder. Pledgeholder shall have no duties with respect to
the Pledged Stock hereunder except for the following: (i) to retain the same in
safekeeping until time for distribution as provided in this Agreement, (ii) the
duty to cooperate with the Pledgor to sell the Subject Shares if and as
requested by Pledgor from time to time; and (iii) to invest the proceeds from
the sales of any Subject Shares as provided for in this Agreement. All selling
expenses will be paid for by Pledgor or by the Company as provided for in the
Registration Rights Agreement entered into concurrently herewith by the Company
and Pledgor.
 
9.     Rights of Pledgeholder. Pledgeholder shall have no duty hereunder to
determine the occurrence or non-occurrence of any event or the existence of any
condition or fact. The Company and Pledgor expressly agree that Pledgeholder
shall act solely upon the notices or demands presented to Pledgeholder hereunder
and in so doing shall not be liable in any manner to any party hereto; provided,
however, that Pledgeholder shall have given all notices required to be given by
Pledgeholder under this Agreement. If conflicting demands are made upon the
Pledgeholder, or if the Pledgeholder is unable to determine from the information
available to Pledgeholder the manner in which Pledgeholder should proceed under
this Agreement, Pledgeholder may file an action for interpleader, or any other
appropriate legal or equitable action, to have the dispute or uncertainty
determined by an appropriate court. The costs of such action incurred by
Pledgeholder shall be borne 50% by the Company and 50% by Pledgor. Pledgeholder
may resign at any time in the sole discretion of Pledgeholder, provided
Pledgeholder shall appoint a successor and such successor executes a copy of
this Agreement and agrees to act as Pledgeholder under this Agreement in place
and instead of the initial Pledgeholder, and further provided that such
successor is an independent third party that is reasonably acceptable to Pledgor
and the Company.
 
4

--------------------------------------------------------------------------------




10.    Further Assurances. Pledgor shall execute, acknowledge and deliver all
such instruments and take all such action as the Company may reasonably request
in order to effectuate the purposes of this Agreement and to carry out the terms
hereof.
 
11.    Miscellaneous Provisions.
 
11.1    Entire Agreement: Amendment: Waiver. This Agreement supersedes all prior
agreements or understandings, written or oral, between the parties hereto,
related to the subject matter hereof, and incorporates the entire understanding
of the parties with respect thereto. Any modifications concerning this Agreement
shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged. This Agreement may only be
amended by a written instrument signed by the party or parties against whom it
is sought to be enforced. The party benefited by any condition or obligation
contained herein may waive the same, but such waiver shall not be enforceable by
another party or parties unless made by written instrument, signed by the
waiving party. No waiver of any default shall constitute a waiver of any other
default or of any subsequent similar default.
 
11.2    Notices. Any notice to be given under this Agreement shall be delivered
in person or may be deposited in the United States mail, duly registered or
certified, postage prepaid, return receipt requested, and addressed as follows:
 

  If to Pledgor:  
StompSoft, Inc.
2811 McGaw, Suite A
Irvine, CA 92614
Attention: Michael Hummell
          If to the Company:  
555 Twin Dolphin Place
Suite 650
Redwood City, CA 94065
Attention: Chief Financial Officer

 
5

--------------------------------------------------------------------------------


 

  If to the Pledgeholder:   
3490 Piedmont Road
Suite 400
Atlanta, GA 30305
Attention: Robert B. Goldberg

 
or to such other address as may be designated in writing.
 
11.3     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
11.4    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the respective heirs, successors, assigns and personal
representatives of the parties, except to the extent of any contrary provisions
in this Agreement.
 
11.5    Headings. The Article and Paragraph headings throughout this Agreement
are provided for convenience only and the words contained therein shall in no
way be held to expand, amplify, modify or aid in the interpretation or
construction thereof.
 
11.6    Incorporation of Recitals. The recitals hereto are incorporated into and
made a part of this Agreement for all purposes.
 
11.7    Gender and Number. Any reference which is singular shall include the
plural, the neuter shall include the feminine and masculine, the masculine shall
include the feminine and neuter, the feminine shall include neuter, and each
shall include a corporation wherever necessary to construe this Agreement.
 
11.8    Severability. If a court of competent jurisdiction should find any term
or provision of this Agreement to be unenforceable or invalid, then such term or
provision shall be severed from this Agreement and the remainder of this
Agreement shall continue in full force and effect.
 
11.9    Interpretive Matters. No provision of this Agreement shall be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.
 
11.10   Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart is deemed to be an original, but all such counterparts together
constitute but one and the same Agreement. The Pledgor, Pledgeholder and the
Company agree to accept facsimile counterparts of this Agreement.
 


 
[Signatures on following page]
 
6

--------------------------------------------------------------------------------


 
[signature page to Stock Pledge Agreement]


 
IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
date herein first written above.
 

        STOMPSOFT, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

  Title:       

--------------------------------------------------------------------------------

 




        MIGO SOFTWARE, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

  Title:       

--------------------------------------------------------------------------------

 

 
Pledgeholder:


Ellis Funk, P.C.



By:                   Name:                 Title:                 Date:
                  

 
7

--------------------------------------------------------------------------------

